Citation Nr: 1452269	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs compensation on behalf of his children with the appellant.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1996.  The appellant in this case married the Veteran in September 1993 and they had two children together, born in July 1988 and March 1991.  The appellant and the Veteran separated in March 1998 and divorced in September 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the appellant's request for an apportionment of the Veteran's VA benefits on behalf of their children.  The claim is currently in the jurisdiction of the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her VA Form 9, Appeal to Board, the appellant checked a box indicating that she wished to attend a hearing before a Veterans Law Judge at her local RO.  

A review of the record indicates that the appellant has not been afforded her requested hearing.  The record shows that the RO did send the Veteran a letter in September 2014 advising him that he had been scheduled for a Board videoconference hearing to be held in November 2014, but he failed to appear without explanation.  The appellant, however, was not provided with notification of the hearing.  In any event, she has requested a travel Board hearing, not a videoconference hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a travel Board hearing must be scheduled, unless the appellant subsequently elects to attend a videoconference hearing, Central Office hearing, or withdraw her Board hearing request entirely.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at her local RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).  As this is a contested claim, appropriate procedures must also be observed.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.100-102, 20.500-504 (2014).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



